Title: To James Madison from Martha Jefferson Carr, 18 April 1785
From: Carr, Martha Jefferson
To: Madison, James


Sir
April 18. 1785.
I received by your Brother your polite favour and am Sorry it is not in my power to give a more Satisfactory account of my Sons being placed at School agreeable to your Appointments. My Eldest Son was taken last fall with a fever which with repeated relapses kept him Extreemly weak & low till about the first of Janry from that time till the first of April he was detained at home by the disappointments we met with in collecting the money Necessary to be advanced for his Education, he then set out for Willmsburgh with promises to Endeavour to make up his lost time. My Youngest Son has also been detained at home by Ill health till very lately, when it was my Intention to have sent him to Prince Edward but hearing that A Vacation was shortly to take place there, thought it best to postpone it till the Expiration of that, which will be some time in June; then Sir I Shall most assuredly send him. His time however has not been intirely lost as his Brother was capable of Instructing him whenever his health would admit of it. I am Extreemly Oblige to you Sir for Your kind offer of forwarding my letters to my Brother but must defer writing to him till an other Oppertunity as I am fearfull of detaining Mr Madison who is So Obligeing as to wait at goochland Court for this. With much esteem I am Sir Your very Humble Servant
M Carr
